Exhibit 10.2

Execution Version

Additional Secured Party Consent

April 15, 2009

The undersigned is the agent or trustee (the “Authorized Representative”) for
persons who shall become “Secured Parties” (the “New Secured Parties”) under the
Collateral Agreement dated as of December 24, 2008 (as heretofore amended and/or
supplemented, the “Collateral Agreement” (capitalized terms used without
definition herein have the meanings assigned to such term by the Collateral
Agreement) among HARRAH’S OPERATING COMPANY, INC., a Delaware corporation (the
“Issuer”), each subsidiary of the Issuer identified therein as a party (each, a
“Subsidiary Pledgor”) and U.S. Bank National Association, as collateral agent
(in such capacity, the “Collateral Agent”) for the Secured Parties (as defined
therein).

In consideration of the foregoing, the undersigned hereby:

(i) acknowledges that the Authorized Representative is authorized to become a
party to the Collateral Agreement on behalf of the New Secured Parties under
that certain Indenture, dated as of the date hereof, among the Issuer, Harrah’s
Entertainment, Inc., as Parent Guarantor and U.S. Bank National Association, as
Trustee (the “New Secured Obligations”) and to act as the Authorized
Representative for the New Secured Parties;

(ii) acknowledges that the Authorized Representative has received a copy of the
Collateral Agreement;

(iii) appoints and authorizes the Collateral Agent to take such action as agent
on its behalf and on behalf of all other Secured Parties and to exercise such
powers under the Collateral Agreement as are delegated to the Collateral Agent
by the terms thereof, together with all such powers as are reasonably incidental
thereto; and

(iv) accepts and acknowledges the terms of the Collateral Agreement applicable
to it and to the New Secured Parties and agrees to serve as Authorized
Representative for the New Secured Parties with respect to the New Secured
Obligations and agrees on its own behalf and on behalf of the New Secured
Parties to be bound by the terms hereof applicable to holders of Other
Second-Lien Obligations, with all the rights and obligations of a Secured Party
thereunder and bound by all the provisions thereof as fully as if it had been a
Secured Party on the effective date of the Collateral Agreement.

The Collateral Agent, by acknowledging and agreeing to this Additional Secured
Party Consent, accepts the appointment set forth in clause (iii) above.



--------------------------------------------------------------------------------

The name and address of the Authorized Representative for purposes of
Section 6.01 of the Collateral Agreement are as follows:

U.S. Bank National Association

EP-MN-WS3C

60 Livingston Avenue

St. Paul, MN 55107-1419

Attention: Corporate Trust Services

Raymond S. Haverstock

THIS ADDITIONAL SECURED PARTY CONSENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Additional Secured Party
Consent to be duly executed by its authorized officer as of the date and year
first set forth above.

 

U.S. BANK NATIONAL ASSOCIATION, AS AUTHORIZED REPRESENTATIVE By:   /s/ Raymond
S. Haverstock   Name:   Raymond S. Haverstock   Title:   Vice President

 

ACKNOWLEDGED AND AGREED: U.S. BANK NATIONAL ASSOCIATION, AS COLLATERAL AGENT By:
  /s/ Raymond S. Haverstock   Name:   Raymond S. Haverstock   Title:   Vice
President

 

HARRAH’S OPERATING COMPANY, INC. By:   /s/ Jonathan S. Halkyard   Name:  
Jonathan S. Halkyard   Title:   Senior VP, CFO & Treasurer

[Signature Page to Additional Secured Party Consent]